Citation Nr: 0630716	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  96-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating from October 1, 
1995, and a rating in excess of 10 percent from July 22, 
2000, for residuals of surgery to remove a ganglion cyst from 
the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from June 1973 to December 
1973, from February 1974 to August 1977, and from April 1978 
to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's case was remanded to the RO for additional 
development in December 1997, January 1999, and August 2003.  
The case is again before the Board for appellate review.

The RO issued a statement of the case (SOC) in June 1996 that 
addressed the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1995), which allowed for rating superficial scars 
based on tenderness and pain on objective demonstration.  
When the veteran's case was remanded in August 2003 the Board 
noted that, effective August 30, 2002, the schedular rating 
criteria for evaluating disorders of the skin, including 
scars, were changed.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  The RO issued a supplemental statement of the 
case (SSOC) in February 2006, but failed to provide the 
veteran with notice of the current regulations in effect for 
rating skin disabilities.  It is important that the veteran 
be notified of the changes relative to the skin because the 
issue of entitlement to a higher rating for residuals of 
surgery to remove a ganglion cyst from the left wrist 
requires consideration of a scar on the wrist.  Moreover, it 
is not clear that the RO ever considered the changed criteria 
when adjudicating this issue.  In order to allow for this to 
happen, a remand is required.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
he was not provided notice of the type of evidence necessary 
to establish an effective date for this disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be provided 
with appropriate notice of VA's 
duties to notify and to assist, in 
compliance with current case law.  
Specifically, the veteran must be 
provided with the new regulation for 
rating disabilities of the skin, 
made effective on August 30, 2002.  
The RO should include reference to 
38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, and 7805.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  All potentially applicable 
rating criteria should be 
considered, including the new 
criteria for rating disabilities of 
the skin.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The RO should consider all 
pertinent diagnostic codes under VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, including both the 
old and the new criteria for rating 
scars, Diagnostic Code 5215 that 
pertains to limitation of motion of 
the wrist, and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain, and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

